  Case 19-17738       Doc 20   Filed 06/26/19 Entered 06/27/19 08:07:13                  Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-17738
Michelle D. Angel,                           )
                                             )                Chapter: 13
                                             )
                                                              Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

  Order Granting in part and Continuing in part the City of Chicago's Motion to Condition Use
                                and for Adequate Protection

       This matter coming before the Court on the City of Chicago's Emergency Motion to Condition
Use and for Adequate Protection (the "Motion"), the Court being duly advised in the premises, IT IS
HEREBY ORDERED:

  1. The Motion is granted in part as provided herein;

   2. The Debtor's use and possession of the vehicle formerly impounded by the City is conditioned
upon the debtor maintaining insurance on the vehicle with the City named as a loss payee on the
insurance policy.

  3. The portion of the motion seeking a declaration of the City's lien rights does not present an
emergency issue and is continued to July 2, 2019 at 10:00 a.m.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: June 26, 2019                                               United States Bankruptcy Judge

 Prepared by:
 DAVID PAUL HOLTKAMP
 Assistant Corporation Counsel Supervisor
 City of Chicago, Department of Law
 Bankruptcy Unit
 121 N. LaSalle St., Ste. 400
 Chicago, Illinois 60602
 p. 312.744.6967
 e. David.Holtkamp2@cityofchicago.org
